PER CURIAM.
Lotte I. Butkis, as guardian of the person and property of Barbara R. Weeks, appeals the final order of the administrative hearing officer denying the continued involuntary placement of Weeks in the G. Pierce Wood Memorial Hospital. We reverse and remand.
Butkis asserts that the hearing officer failed to make findings of fact required by section 120.59(l)(a) and (2), Florida Statutes (1991). The administrator of G. Pierce Wood Memorial Hospital concedes that the order denying the continued placement should be reversed or a new hearing is required pursuant to section 394.467(4), Florida Statutes (1991).
*1152Reversed and remanded for an administrative hearing to determine if the involuntary-placement of Weeks should be continued.
THREADGILL, A.C.J., and PARKER and BLUE, JJ., concur.